Order entered May 19, 2014




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01603-CV

                 IN THE INTEREST OF Z.M.C. AND R.B.C., CHILDREN

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-52980-2008

                                           ORDER
       We GRANT Niles Illich’s May 8, 2014 motion to withdraw as counsel for appellant and

DIRECT the Clerk of the Court to remove him as appellant’s counsel.            All future

correspondence to appellant shall be sent to

       Devyn Crawford
       4532 Hale St.
       The Colony, Texas 75056
       (214) 299-0169.

       Appellant’s brief remains due June 16, 2014.



                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE